DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The examiner acknowledges the amending claim 9, adding claims 29 – 30 and canceling claim 15 – 28 by the amendment submitted by the applicant(s) filed on July 20, 2021.  Claims 1 – 14 and 29 – 30 are pending in this application.

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/555,639, filed September 05, 2017, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on May 06, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I drawn to Figures 3A – 3G and corresponding to claims 1 – 14 and 29 – 30 in the reply filed on July 20, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 and 29 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a heavily-doped N-type germanium strip” is considered indefinite, because is it not clear what heavily-doped means? What the applicant trying to say? How much would a doped amount be called heavily-doped?  
For purpose of examination, the examiner interpreted as “doped N-type germanium layer”.

Claim 1 recites the limitation “as structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  

Claims 2 – 7, 9 – 14, 39 and 30 depend on claims 1 and 8, are rejected since they inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103427332) in view of Mao (CN104752341, applicant submitted in the IDS filed on May 06, 2020), further in view of Kim et al. (US 2017/0294762).

Annotation Figure 1

    PNG
    media_image1.png
    373
    505
    media_image1.png
    Greyscale


Regarding claim 1, Liu discloses a method of forming a germanium waveguide, comprising: 
forming a germanium strip (see Annotation Figure 1, Characters 20 and 22, Abstract and paragraphs [0027 and 0038], the reference called “a germanium layer and a germanium-ridge waveguide”) in a silicon substrate (see Annotation Figure 1, Character 10, Abstract and paragraphs [0027, 0030 and 0038]); 

forming an N-type doped strip (see Annotation Figure 1, Character 23, Abstract and paragraphs [0027 and 0046– 0051]) on a second side (see Annotation Figure 1) of the germanium strip (see Annotation Figure 1, Characters 20 and 22) opposite said first side (see Annotation Figure 1); and 
coating (see Annotation Figure 1, Character 40, Abstract and paragraphs [0027 and 0054 – 0055], the reference called “insulating dielectric layer”) the germanium strip (see Annotation Figure 1, Characters 20 and 22) and the adjacent portions as well as structure (see Annotation Figure 1) adjacent thereto with a silicon nitride layer (see paragraphs [0054 – 0055]).
Liu discloses the claimed invention except for a heavily-doped N-type germanium strip and P-type and N-type doped silicon strips.   Mao teaches a heavily doped N-type germanium region with N-type mix silicon and P-type doped silicon region.  However, it is well known in the art to apply and/or modify the heavily doped N-type germanium region with N-type mix silicon and P-type doped silicon region as discloses by Mao in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the heavily doped N-type germanium region with N-type mix silicon and P-type doped silicon region as suggested by Mao to the laser of Liu, can be used so that the gain bandwidth can be increased, the doped regions established along the sides of the waveguide may minimize or reduce free-carrier absorption losses in the waveguide 


    PNG
    media_image2.png
    172
    356
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    191
    357
    media_image3.png
    Greyscale
 
Liu discloses the claimed invention except for etching so that the heavily-doped N-type germanium strip and adjacent portions of the P-type and N-type doped strips are raised with respect to a substrate surface.   Kim teaches a region (see Figures 3B and 3C, character 330 (the reference called “third region”), P-type and N-type regions (see Figures 3B and 3C, characters 310 and 320 (the reference called “first and second regions”)) and an etching technique, which is used in the first, second and third regions.  However, it is well known in the art to apply and/or modify the etching technique . 



Claims 8 – 14 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 103427332) in view of Mao (CN104752341, applicant submitted in the IDS filed on May 06, 2020).

Regarding claim 8, Liu discloses a germanium waveguide (see Annotation Figure 1), comprising: 
a silicon substrate (see Annotation Figure 1, Character 10, Abstract and paragraphs [0027, 0030 and 0038]), 
a germanium strip (see Annotation Figure 1, Characters 20 and 22, Abstract and paragraphs [0027 and 0038], the reference called “a germanium layer and a germanium-ridge waveguide”) on said silicon substrate (see Annotation Figure 1, Character 10); 
a P-type doped strip (see Annotation Figure 1, Character 21, Abstract and paragraphs [0027 and 0046 – 0051]) on the silicon substrate (see Annotation Figure 1, Character 10) adjacent a first side (see Annotation Figure 1) of the germanium strip (see Annotation Figure 1, Characters 20 and 22); 

a silicon nitride layer (see Annotation Figure 1, Character 40, Abstract and paragraphs [0027 and 0054 – 0055]) coating the germanium strip (see Annotation Figure 1, Characters 20 and 22) and the strips (see Annotation Figure 1, Character 21 and 23).
Liu discloses the claimed invention except for a heavily-doped N-type germanium strip and P-type and N-type doped silicon strips.   Mao teaches the heavily doped N-type germanium region with N-type mix silicon and P-type doped silicon region.  However, it is well known in the art to apply and/or modify the heavily doped N-type germanium region with N-type mix silicon and P-type doped silicon region as discloses by Mao in (see Abstract).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the heavily doped N-type germanium region with N-type mix silicon and P-type doped silicon region as suggested by Mao to the laser of Liu, can be used so that the gain bandwidth can be increased, the doped regions established along the sides of the waveguide may minimize or reduce free-carrier absorption losses in the waveguide and/or help preserve a low series resistance,  doped region can be reduced the absorption of light caused by loss, at the same time ensuring good current injection efficiency and provide a better laser performance, since it has been held to be within the 

Regarding claim 9, Liu and Mau, Liu disclose the P-type doped silicon strip (see Annotation Figure 1, Character 21 and see claim 8 rejection) has a shape in a cross-section extending perpendicularly through the silicon substrate (see Annotation Figure 1, Character 10) of an L (see Annotation Figure 1) with a first leg (see Annotation Figure 1) extending parallel to a top surface of the silicon substrate (see Annotation Figure 1, Character 10) and a second leg (see Annotation Figure 1) extending perpendicular to the top surface (see Annotation Figure 1) of the silicon substrate (see Annotation Figure 1, Character 10) and positioned in contact with the first side (see Annotation Figure 1) of the heavily-doped N-type germanium strip (see Annotation Figure 1, Characters 20 and 22 and see claim 8 rejection); and 
wherein the N-type doped silicon strip (see Annotation Figure 1, Character 23 and see claim 8 rejection) has a shape in the cross-section extending perpendicularly through the silicon substrate (see Annotation Figure 1, Character 10) of an L (see Annotation Figure 1) with a first leg (see Annotation Figure 1) extending parallel to the top surface (see Annotation Figure 1) of the silicon substrate (see Annotation Figure 1, Character 10) and a second leg (see Annotation Figure 1) extending perpendicular to the top surface (see Annotation Figure 1) of the silicon substrate (see Annotation Figure 1, Character 10) and positioned in contact with the second side (see Annotation Figure 1) of the heavily-doped N-type germanium strip (see Annotation Figure 1, Character 23 and see claim 8 rejection).
Regarding claim 10, Liu and Mao, Liu disclose a top surface (see Annotation Figure 1) of each first leg (see Annotation Figure 1) is coplanar with the top surface (see Annotation Figure 1) of the silicon substrate (see Annotation Figure 1, Character 10).

Regarding claim 11, Liu and Mao, Liu disclose the silicon nitride layer (see Annotation Figure 1, Character 40 and Figure 2B(4)) coats a top surface (see Annotation Figure 1 and 2B(4)) of each first leg (see Annotation Figure 1).

Regarding claim 12, Liu and Mao, Liu discloses a first opening (see Annotation Figure 1, Character 21a) extending through the silicon nitride layer (see Annotation Figure 1, Character 40) to an upper surface (see Annotation Figure 1) of the first leg (see Annotation Figure 1) of the P-type doped silicon strip (see Annotation Figure 1, Character 21 and see claim 8 rejection); and 
a second opening (see Annotation Figure 1, Character 23a) extending through the silicon nitride layer (see Annotation Figure 1, Character 40) to an upper surface (see Annotation Figure 1) of the first leg (see Annotation Figure 1) of the N-type doped silicon strip (see Annotation Figure 1, Character 23 and see claim 8 rejection).

Regarding claim 13, Liu and Mao, Liu disclose a first metal contact (see Annotation Figure 1, Character 31, Abstract and paragraphs [0027 and 0056]) in said first opening (see Annotation Figure 1, Character 21a) to electrically connect to the first leg (see Annotation Figure 1) of the P-type doped silicon strip (see Annotation Figure 1, Character 21 and see claim 8 rejection); and 


Regarding claim 14, Liu and Mao, Liu disclose the first metal contact (see Annotation Figure 1, Character 31) and second metal contact (see Annotation Figure 1, Character 32) each extend partially on a top surface (see Annotation Figure 1) of the silicon nitride layer (see Annotation Figure 1, Character 40) outside of the first opening (see Annotation Figure 1, Character 21a) and second opening (see Annotation Figure 1, Character 23a), respectively.

	Regarding claim 29, Liu and Mao, Liu disclose portions of the first legs (see Annotation Figure 1) of the P-type and N-type doped silicon strips (see Annotation Figure 1, Characters 21 and 23 and see claim 8 rejection) in said first and second openings (see Annotation Figure 1, Characters 21a and 23a), respectively, are not covered by the first and second metal contacts (see Annotation Figure 1, Characters 31 and 32), respectively.

Allowable Subject Matter
Claims 2 – 7 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
wherein etching comprises performing an etch which: selectively removes a portion of the P-type doped silicon strip and an adjacent portion of the silicon substrate to leave the adjacent portion of the P-type doped silicon strip raised above the substrate surface and leave a recessed portion of the P-type doped silicon strip coplanar with the substrate surface; and selectively removes a portion of the N-type doped silicon strip and an adjacent portion of the silicon substrate to leave the adjacent portion of the N-type doped silicon strip raised above the substrate surface and leave a recessed portion of the N-type doped silicon strip coplanar with the substrate surface, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                         


/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828